DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold et al. (US 20200004058).
Regarding claim 1, Harrold discloses (Figs. 1A-15D) a liquid crystal display device, comprising: a backlight module (20), wherein an upper surface of the backlight module is a light-emitting surface used for providing a light source; a liquid crystal display panel (48, 214; section 0119) disposed on the backlight module; a middle polarizer (302) disposed on the liquid crystal display panel; an upper polarizer (318) disposed on the middle polarizer; and a glass cover plate (320; section 0130) disposed on the upper polarizer; wherein the middle polarizer is disposed parallel to a polarizing axis of the upper polarizer in arrangement (Figs. 1B, 6A, 10A), which is used to select ambient light passing through the middle polarizer and the polarizing axis of the upper polarizer and being parallel to the polarizing axis, and to reflect remaining light, thereby reducing an intensity of reflected ambient light (Figs. 3C-3D; sections 0142-0143).

Regarding claim 4, Harrold discloses (Figs. 1A-15D) the liquid crystal display device comprises a lower polarizer (210) disposed between the backlight module and the liquid crystal display panel, and the lower polarizer is disposed perpendicular to the polarizing axis of the upper polarizer in arrangement (Fig. 1B).
Regarding claim 5, Harrold discloses (Figs. 1A-15D) the liquid crystal display panel comprises: an array substrate (212); a color film substrate (216) disposed on the array substrate; and a liquid crystal layer (214) disposed between the array substrate and the color film substrate (sections 0118-0119).
Regarding claim 8, Harrold discloses (Figs. 1A-15D) a manufacturing method of a liquid crystal display device, comprising following steps: forming a backlight module (20), wherein an upper surface of the backlight module is a light-emitting surface used for providing a light source; forming a liquid crystal display panel (48, 214; section 0119) on the backlight module; forming a middle polarizer (302) on the liquid crystal display panel; and forming an upper polarizer (318) on the middle polarizer; wherein the middle polarizer is disposed parallel to a polarizing axis of the upper polarizer in arrangement (Figs. 1B, 6A, 10A), which is used to select ambient light passing through the middle polarizer and the polarizing axis of the upper polarizer and being parallel to the polarizing axis, and to reflect remaining light, thereby reducing an intensity of reflected ambient light (Figs. 3C-3D; sections 0142-0143); and forming a glass cover plate (320) on the upper polarizer (section 0130). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold in view of Lai (US 20120147298).
Regarding claim 3, Harrold does not necessarily disclose the liquid crystal display device comprises a touch control layer disposed between the liquid crystal display panel and the middle polarizer.
Lai discloses (Figs. 1-8) the liquid crystal display device comprises a touch control layer (338) disposed between the liquid crystal display panel (302) and the middle polarizer (section 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lai to obtain an in-cell touch display device.
Regarding claim 6, Harrold does not necessarily disclose the liquid crystal display device comprises an air layer disposed between the middle polarizer and the upper polarizer.
Lai discloses (Figs. 1-8) the liquid crystal display device comprises an air layer (314) disposed between the middle polarizer and the upper polarizer (section 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lai so unnecessary reflected light does not influence the viewer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 9, Harrold does not necessarily disclose a step of forming a touch control layer on the liquid crystal display panel is between the step of forming the liquid crystal display panel and the step of forming the middle polarizer.
Lai discloses (Figs. 1-8) a step of forming a touch control layer (338) on the liquid crystal display panel (302) is between the step of forming the liquid crystal display panel and the step of forming the middle polarizer (section 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lai to obtain an in-cell touch display device.
Regarding claim 10, Harrold does not necessarily disclose the step of forming the upper polarizer and the glass cover plate on the middle polarizer specifically comprises: attaching the upper polarizer on a lower surface of the glass cover plate, attaching a side of the upper polarizer on the middle polarizer, and forming an air layer between the middle polarizer and the upper polarizer.
Lai discloses (Figs. 1-8) the step of forming the upper polarizer (310) and the glass cover plate (304) on the middle polarizer (312, 324) specifically comprises: attaching the upper polarizer on a lower surface of the glass cover plate, attaching a side of the upper polarizer on the middle polarizer, and forming an air layer (314) between the middle polarizer and the upper polarizer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lai so unnecessary reflected light does not influence the viewer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular arrangement, since it has been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871